Title: To James Madison from the Inhabitants of Springfield, Massachusetts, [3 July] 1812
From: Springfield, Massachusetts Inhabitants
To: Madison, James


[3 July 1812]
The Inhabitants of the town of Springfield in the Commonwealth of Massachusetts, in town meeting lawfully assembled, Humbly shew:

That, we have seen with the deepest concern and most sincere regret the declaration of War against Great Britain. We are zealously attached to the union and independence of our nation and strenuous supporters of the Constitution of the united States.
The act declaring war having passed in secret session there may be reasons for this war which are wholly unknown to us. Yet after a full and patient examination of all the reasons which we have heard assigned for this war we are constrained to declare our firm belief that it is unjustifiable in its origin and will be distressing in its progress and in its termination destructive and ruinous to our dearest interests we cannot therefore refrain from the exercise of our constitutional right of representing our view of the evils attending it and of petitioning that peace may be immediately restored.
War is an evil of such magnitude that resort should be had to it only in cases of the most imminent and obvious necessity. An offensive war a war for conquest we consider altogether unjust. If this war as it must be pursued can be distinguished from a war of conquest we are not able to see the distinction. Every injury actually received will not justify a resort to such a horrible remedy. The existence the Independence or at least some of the most essential interests of the nation should have been attacked or in most imminent danger. The injury should have been persisted in satisfaction or redress refused and no reasonable prospect remain of relief in any other way. It ought also to be considered before engaging in war whether in that way there is good reason to hope for satisfaction and whether war will not bring with it more and greater evils than it professes to remove.
Some of the complaints against Great Britain we presume are given in the public documents not as in themselves causes of war but as evincing a hostile disposition on her part. Some others if sufficiently proved we should esteem as serious and aggravated injuries such are the instigation of the Savages on our Frontier to attack our citizens and the employment of secret agents to effect a dissolution of the union.
But we know not of any proof of either of these charges and the British Government having solemnly disavowed them we esteem them no grounds for war.
The war must therefore be undertaken and pursued on account of the injuries done to our commerce and the impressment of our seamen. There is a strong presumption against the existence of these to such a degree as to be grounds for war resulting from the undeniable fact that the commercial states are generally averse to the measure and those parts of the states from whence almost all our commerce originates and in which most of our Seamen dwell view this war with horror and detestation. We esteem the substantial and fair protection of lawful commerce as one of the greatest inducements to the adoption of the Federal constitution. Every attempt to destroy it coming from any quarter whatever shall have our decided disapprobation. But systems hostile to commerce have originated in France, and been adopted by the present ruler thereof as among the fundamental laws of the empire.
The military despotism extended over the greater part of the European continent wholly incompatible with commercial enterprize satisfy us that Bonaparte sincerely wishes to exterminate commerce from the East.
And it is with extreme regret that we have seen theories opposed to commerce adopted by some of our philosophers and with still greater pain we have felt his restrictive system as reduced to practice by our own Government. If the war is undertaken to protect our commerce we are confident it must fail of its object it will assuredly end in its destruction.
The great and extraordinary prosperity of our trade has in part been owing to the unexampled state of the world. All the other commercial nations have long been engaged in war. We ought in such a situation to expect to suffer occasionally. We have no doubt but that individual commanders of British ships may have conducted injuriously & insolently but their acts ought not to be imputed to the Government. If commerce is to be protected by war we consider it right and proper that it should be protected against that power which first attacked it. We have no hesitation in declaring our firm belief that this was France and have no doubt but that against her aggressions the United States have in their power ample means to afford adequate protection.
From reading the public documents it appears as if the orders in council of the British Government were long considered as the great object of complaint. It is true in later times we find the blockade of May 1806 treated as the cause of the embarassments of our Commerce. This blockade was at the time not esteemed as inconsistent with the acknowledged Law of nations. It was accompanied with an adequate force and the British minister has declared that it was only upon that ground it was maintained. The principle of Paper blockades was generally abandoned.
The orders in council are professedly retaliatory how far policy would dictate that the British should adhere to them if they can with justice is not for us to determine. If the Berlin & Milan decrees of the French government are in truth and in practice repealed—The British orders in council are also upon that condition repealed. We pretend not to understand the structure of the French Government where the will of the Tyrant is the Law. But our sincere conviction of the fact constrains us to declare that we believe the Berlin & Milan decrees are not repealed. If by diplomatic skill or in any other way these decrees are placed in such a situation as to induce our Government to shut their ports against British Ships or to influence them to declare war against Great Britain an event for which the destroyer of the nations has so long and so ardently wished. It is possible some further evidence of this repeal may be given. If the orders in council are just cause of war we cannot see why the decrees and proceedings avowed by the French Government every way more unjust and insulting do not still more powerfully call for war against the Emperor. The detestable principle of denationalizing ships which have been treated according to the long established law of nations the commissions given to burn sink & plunder and the practice under them can neither be palliated or excused. We might adopt the language of our minister Mr. Armstrong in detailing French outrages and with him conclude “Surely if it be the duty of the united States to resent the theoretical usurpations of the British orders of Novr 1807 it cannot be less their duty to complain of the daily and practical outrages of France.[”] And we add to these injuries the most insulting language we are called in official communications destitute of policy of honesty and energy as independent as the colony of Jamaica. And the French Tyrant has exercised the highest act of sovereignty for us declared that war existed between us and Great Britain and that he would have no neutrals. While we notice the wish of the ruler of France to draw us into this war and his utter detestation of commerce we cannot but declare our firm belief that this war will further his views of universal domination and entirely ruin the commerce left us by the belligerents and our own restrictive systems. If the British had permitted our ships to pass unmolested the enormous duties and arbitrary seizures in France would leave very little inducement to pursue it.
The impressment of our Seamen is another cause alledged for prosecuting this war. It appears that the British have expressly disclaimed any right to take american seamen. And British commanders have been peremptorily ordered not to take any but British subjects. But as long as our complexions our language and manners are like the British mistakes are made and no doubt sometimes wilful injuries are perpetrated. It is also notorious that on the other hand that in some instances very little caution has been exercised in granting protections and in many cases great frauds have been practiced in obtaining them. If our own native citizens were many of them taken their friends and neighbours could not but know it. We exceedingly doubt whether the evil exists in any considerable degree.
If it does we think it most clearly is not cause for war because in fact the British ministry wer⟨e⟩ willing to make such an arrangement on this subject as Messrs Pinkney and Munroe then our ministers at that Court of London neither of whom can be accused of unreasonable partiality to Britain thought to be fair and honorable. This subject which has created extensive irritation not indeed among our sailors but in the interior of our Country ought to be put at not by Mr. Munroes official letter of Febry 28 1808 in which he states that there could be no difficulty in coming to an understanding about it and that the Blockade of 1806 ought not to be considered as a ground of complaint. Our sailors have certainly been as cruelly treated in France as in Great Britain and the British minister pledged himself that all the real bona fide citizens of the united States impressed or detained against their consent should be restored. We believe that on this ground this war ought not to be pursued. So far from relieving our seamen it will tempt many of them to go into the service of foreign nations and will subject those of them which are abroad to capture. The number of those liable to be taken by surprize is very great there being not less than 800 belonging to the town of Salem alone.
Even were there as it regards the British Government just grounds for war there are other views of the subject which ought to prevent its prosecution.
It will increase the bitterness of party discensions these have already risen to an alarming height and if their progress is not checked will destroy our invaluable republican institutions. We greatly deprecate war as essentially injurious to the moral and religious habits of the people. We especially deprecate it as undertaken against the only christian protestant nation in Europe at a time when they are making most unparalleled exertions to give all the nations of the earth the blessings of the christian religion. If regard is to be had to our interest. The millions of our property in the British dominions and on the ocean, liable to be seized call loudly for peace. The entirely unprotected state of our coast must convince any novice in calculation that immence and inconceivable losses will be sustained. The ruin produced by it will indeed first be felt in our commercial towns and next in that portion of the country connected with and dependent on them but it certainly will not end there. We fear that our Southern and Western citizens many of whom appear now to be engaged to support war will find that the indians on our frontiers and the Slaves in the Southern States will shew them that the consequences of war are terrible indeed.
If our National Honor is the ground of war we exceedingly fear that in this conflict it will not merely be tarnished but be entirely destroyed. We can find neither national honour nor glory in uniting with the tyrant of the earth and making common cause with him again to destroy the only bulwark erected against his universal domination. We are told not only by the records of history but our eyes have seen and our ears heard the progress by fraud or force from alliance with France to abject subjection. The nations of Continental Europe have lost all the freedom and independence they possessed and are blotted out from under heaven. We see not any way if we pursue the same course for our nation to avoid the same fate. In all unequal alliances the most powerful party will be the only gainer in this we are sure of destruction.
Why then we ask shall this war be pursued. We may suffer great and irreparable injuries every way and be defeated of our objects. Or these objects may remain the subject of future negociation no man in his senses will believe that the two nations after harassing each other with war will be better disposed to make a friendly negociation. But we will suppose Great Britain will be subdued and yield to such terms as her conquerors shall dictate. Her provinces are gone her shipping destroyed. If these Provinces become ours they will change the relations of these States their population must be exterminated or they will remain wholly hostile to our Republic.
If as we believe must be the case if they are conquered they pass into the hands of our ally and there is no naval force to obstruct his progress we see not but that his armies may be ⟨recruited?⟩ with conscripts from our children. As we wish not to partake of the Plagues with which a righteous providence is visiting France we have no wish to partake in her sins as we tender the union and independence of these States as we cherish and wish to transmit to our posterity the blessings of Freedom and Religion as we value our altars & firesides we shall not cease to pray that peace may be restored and that in all possible counts an alliance with France may be avoided as rendering our destruction sure.
At a legal town meeting of the Inhabitants of the town of Springfield holden on the third day of July in the year 1812 Voted that the foregoing be adopted and signed by the moderator & town clerk and forwarded to the President of the United States.



Chauncy Brewer
}
moderator of said meeting


Edward Pynchon

Town Cler.



